Citation Nr: 0524716	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease (DDD) of the cervical spine, as a residual of a neck 
injury.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, as a residual of a neck 
injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to a rating higher than 0 percent for 
residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The appellant and three of his service comrades


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty (AD) in the military from 
January 1962 to January 1965 and from November 1990 to June 
1991.  He also had various periods of other service in the 
Army National Guard from December 1982 to December 1987 on 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.  The RO determined that new and material evidence 
had not been received to reopen a previously denied claim of 
service connection for degenerative disc disease of the 
cervical spine, as a residual of a neck injury.  Also, the RO 
denied service connection for a right knee disorder - 
actually claimed as a bilateral knee condition.  As well, 
the RO confirmed and continued the 0 percent, i.e., 
noncompensable rating for residuals of a left ankle sprain.  

In a more recent December 2003 decision, the RO granted 
service connection for a left knee disorder (chondromalacia).  
So that leaves only the right knee that has not been service 
connected - although, during his recent July 2005 
videoconference hearing, the veteran indicated he is only 
appealing his left knee (not his right).

In addition to seeking to reopen his claim for service 
connection for residuals of a neck injury, the veteran is 
also requesting service connection for residuals of a 
back injury.  Although the claimed neck and back disorders 
allegedly stem from a common event (a motor vehicle accident 
(MVA) in December 1990, while in a convoy in the Army 
National Guard), these claims are not inextricably 
intertwined.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  Rather, the veteran has effectively presented an 
original claim for service connection for a back disorder, 
separate and distinct from his application to reopen the 
claim concerning his neck.  He, then, is implicitly seeking 
service connection for a spinal disorder involving segments 
of his spine below the cervical vertebrae, as a residual of a 
back injury.  In any event, this additional claim concerning 
his back is also before the Board on appeal.

Also, although the RO adjudicated the claim for service 
connection for degenerative disc disease of the cervical 
spine, as a residual of a neck injury, on a de novo basis, 
this claim initially was denied by the RO in an earlier 
decision.  And the veteran did not perfect an appeal from 
that decision.  38 C.F.R. § 20.200.  Therefore, the claim can 
only be reopened upon submission of new and material 
evidence.  38 C.F.R. § 3.156.  He was not prejudiced by the 
RO's action in that a de novo review is a lower threshold in 
establishing a claim of service connection.  But this 
notwithstanding, the Board must initially determine whether 
he has presented new and material evidence sufficient to 
reopen this claim because this preliminary determination 
affects the Board's jurisdiction to reach the underlying 
claim and adjudicate the merits of it on a de novo basis.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board has modified the issue to reflect the 
appropriate adjudicatory consideration of this claim, as 
indicated on the title page of this decision.



A hearing was held in April 2004 at the RO before a local 
hearing officer.  And as mentioned, the veteran also more 
recently had a video conference hearing in July 2005 before 
the undersigned Veterans Law Judge (VLJ) of the Board.  
Transcripts of both proceedings are of record.  At the second 
hearing, the veteran submitted additional evidence that had 
not been considered, and he waived his right to have this 
additional evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c) (2004).

For the reasons discussed below, the Board is reopening the 
claim for service connection for degenerative disc disease of 
the cervical spine based on new and material evidence 
concerning this claim.  But before reajudicating this claim 
on the merits, it is being remanded to the RO for further 
development and consideration.  This will occur via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part 
concerning this claim.  The Board is also remanding his claim 
for a higher (i.e., compensable) rating for the residuals of 
his left ankle sprain.  And as for his remaining claims, 
pertaining to his right knee and back, they will be decided.


FINDINGS OF FACT

1.  In an unappealed October 1998 decision, the RO denied the 
veteran's claim for service connection for degenerative disc 
disease of the cervical spine.  

2.  Evidence received since that decision is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating this claim.

3.  A right knee disorder was not present during service, and 
there is no competent medical evidence that the veteran now 
has a right knee disorder that is attributable to his 
military service.  The veteran also indicated during his 
recent, July 2005, videoconference hearing that his current 
appeal only concerns his left knee, which already has been 
service connected.

4.  A back disorder also was not present during service, and 
there is no competent medical evidence that the veteran now 
has residuals of a back injury that are attributable to 
military service.  


CONCLUSIONS OF LAW

1.  The October 1998 RO decision denying service connection 
for a cervical spine disorder, as a residual of a neck 
injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  But the evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

3.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  Residuals of a back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, the RO notified the claimant by letter dated in 
October 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
has not identified non-VA medical records that must be 
obtained.  The claimant was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claims so that VA could help him by getting that 
evidence.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 



Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the October 2002 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's December 2002 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., VCAA 
letter before initial adjudication) stipulated in the 
Pelegrini decisions, both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 
(Feb. 24, 2004), however, that the "fourth element" 
requirement of Pelegrini I was non-binding obiter dictum.  
Id. at 7.  This is equally applicable to Pelegrini II 
since the holding, concerning this "fourth element," is 
substantially identical.  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide 


any evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
And the Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the October 2002 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  The October 2002 VCAA letter requested that he 
provide or identify any evidence supporting his claims.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005) (Requesting additional evidence supportive of the 
claim rather than evidence that pertains to the claim does 
not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists).

With respect to the VCAA letter of October 2002, the claimant 
was requested to respond within 30 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  




Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
in or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Service connection may be granted, as well, for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

As already alluded to, the veteran submitted his petition to 
reopen his claim for service connection for degenerative disc 
disease of the cervical spine, as a residual of a neck 
injury, after August 29, 2001.  So the new definition of new 
and material evidence applies.  According to this new 
definition, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

New and Material Evidence to Reopen the Claim for Service 
Connection for Degenerative Disc Disease of the Cervical 
Spine, as a
Residual of a Neck Injury

The RO denied service connection for a cervical spine 
disorder in October 1998.  The RO informed the veteran of 
that decision, but he did not appeal.  Consequently, that 
decision is final and binding on him based on the evidence 
then of record.  That October 1998 decision is the last final 
denial of this claim on any basis.  So the Board's analysis 
of the evidence starts from that point forward.  
The additional evidence submitted or otherwise obtained since 
that October 1998 RO decision includes hearing testimony from 
the veteran and from three of his former service comrades in 
July 2005.

This hearing testimony is cumulatively to the effect that the 
veteran sustained a neck injury in a motor vehicle accident 
during service with his National Guard unit.  They state that 
several trucks in a military convoy were involved in an 
accident on December 15,1990, while the veteran's unit was 
moving supplies that were to be shipped overseas for 
deployment in Desert Storm.  The testimony also related that 
the veteran had complained of neck pain after the motor 
vehicle accident.  

Before the transcripts of this testimony were added to the 
claims file, the veteran had claimed only that his neck 
disorder was essentially the result of repeated trauma to his 
cervical spine from his helmet and from riding in military 
trucks.  He did not then argue a specific episode of major 
neck trauma as is now depicted in his and the other's 
testimony describing the truck accident in service.  This 
additional evidence, hearing testimony under oath, arguably 
provides a more complete picture of the circumstances 
surrounding the origin of his disability and, as such, is new 
and material and sufficient to reopen his previously denied 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service Connection for Residuals of a Back Injury
and for a Right Knee Disorder

The veteran's service medical records do not contain any 
indications of complaints, findings or treatment of injuries 
or defects involving his back or right knee.  Although a VA 
medical record in August 2000 reflects a complaint of knee 
pain, there is no medical evidence of a right knee disorder; 
in fact, X-ray examination of the right knee in August 2000 
was within normal limits.  There is also no medical evidence 
indicating the veteran currently has any back disorder or 
defect of the thoracolumbar spine, in contrast to the 
cervical segment of his spine.  (Note:  there are a total of 
three spinal segments - the cervical, thoracic/dorsal, and 
lumbar).

Establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992).



The medical evidence currently on file simply does not show 
the veteran has residuals of a back injury or a right knee 
disorder as a result of his service in the military - 
including any trauma (in a motor vehicle accident or 
otherwise) he may have sustained in service.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Moreover, as there is no medical evidence of a current right 
knee disorder, there also is no basis in the record to 
support the putative relationship between the veteran's 
service-connected left knee disorder and the claimed right 
knee disorder.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  Indeed, as mentioned, he even acknowledged 
during his recent July 2005 videoconference hearing before 
the Board that he is not appealing his right knee - rather, 
his appeal only concerns his left knee, which already has 
been service connected.

And to the extent the veteran may have alleged at any time in 
the past that he has a right knee disorder related to his 
service in the military - including by way of his already 
service-connected left knee disorder, or that he has a back 
disorder as a residual of an injury sustained in service - 
including in the motor vehicle accident in question, he does 
not have the medical training and/or expertise to determine 
the cause of these conditions since he is a layman.  Lanyo v. 
Brown, 6 Vet. App. 465, 469-470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claims for service connection for a 
residuals of a back injury and a right knee disorder must be 
denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor concerning these claims.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for degenerative disc disease of 
the cervical spine, as a residual of a neck injury, and to 
this extent and this extent only, the appeal is granted.  

Service connection for residuals of a back injury is denied.  

Service connection for a right knee disorder is denied.  


REMAND

With respect to the claim for service connection for a 
cervical spine disorder, the veteran's service medical 
records do not contain any indications of complaints, 
findings or treatment of any neck trauma or related defects.

Degenerative disc disease of the cervical spine was first 
objectively confirmed by 
X-rays in May 1998, so about seven years after the veteran 
had completed his military service.  A May 1998 VA examiner 
indicated the degenerative changes of the cervical spine 
might (emphasis added) be due to constant jostling and trauma 
of the neck from wearing a helmet and carrying heavy 
equipment.  Additionally, as already mentioned, hearing 
testimony from the veteran and his three former service 
comrades now alleges he sustained neck trauma in a December 
15, 1990 motor vehicle accident during service.

So there is lay evidence of incurrence of a neck injury in 
service, and there is medical evidence of current 
degenerative disc disease of the cervical spine.  However, 
there is no definitive (or sufficiently definitive) medical 
nexus opinion as to whether the current degenerative changes 
of the cervical spine are the result of the injuries 
purportedly sustained in the motor vehicle accident in 
service or to any other event or occurrence in service.  So 
another medical nexus opinion must be obtained to fairly 
decide this claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

And as for the claim for a higher rating for the left ankle 
disorder, the most recent VA examination to assess the 
severity of this disability was in November 2002, so nearly 
three years ago.  The veteran then was found to have a stable 
ankle, and the joint exhibited painless range of motion.  By 
contrast, a more recent VA clinical note in August 2004 
indicates he had a history of left ankle instability 
("giving away"), and he was to be fitted for an ankle 
stabilizing orthosis.  Thus, inasmuch as he claims increased 
symptomatology during the years since his most recent VA 
compensation examination, he should be reexamined.  See, 
e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  See, too, Dudnick v. Brown, 
10 Vet. App. 79 (1997).

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not (i.e., 50 
percent or greater probability) the 
degenerative disc disease 
in the veteran's cervical spine began in 
service or is otherwise attributable to 
service - and, in particular, to 
injuries reportedly sustained in a motor 
vehicle accident on December 15, 1990, in 
truck convoy?  Also, if X-ray or other 
diagnostic imaging shows arthritic 
changes of the cervical spine, then the 
examiner should also state if it is at 
least as likely as not that arthritis was 
present within the first year after 
service.  Please note the italicized 
legal standard of proof in formulating a 
response.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.

2.  Also, schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left ankle disorder.  The examination 
should include a review of his history 
and current complaints, as well as a 
comprehensive clinical evaluation.  Range 
of motion of the left ankle should be 
described in degrees of arc.  For VA 
purposes, range of motion of the ankle is 
to 20 degrees dorsiflexion and to 45 
degrees planar flexion.  38 C.F.R. 
§ 4.71, Plate II.  

If the left ankle exhibits weakened 
movement, premature or excess 
fatigability, or incoordination, 
these determinations, if feasible, should 
be expressed in terms of additional range 
of motion loss as a result of these 
symptoms or favorable or unfavorable 
ankylosis (which should be expressed in 
degrees).  The same is true if there is 
evidence of pain and/or painful motion, 
instability, etc., including during 
flare-ups or prolonged use.

*The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the information requested 
in this REMAND be provided so VA has 
sufficient information to adjudicate the 
pending claims.  

3.  Review the report of the VA 
examination to ensure it responds to the 
questions posed and provides the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the remaining 
claims in light of any additional 
evidence obtained.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


